Apa-reciendo que la prueba sostiene la conclusión a que llegó la corte sentenciadora, a saber, que el accidente ocurrió a vir-tud de la negligencia' del demandante que no debió haber entrado en el puente de que se trata ocupado ya plenamente por el carro de la demandada dados su estrechez y mal es-tado de conservación que le eran conocidos, no pudiendo pe-dirse a la demandada que se colocara más a la derecha pues la baranda de ese lado del puente está podrida y su chofer pudo racionalmente concluir que si se acercaba más a la ori-*1062lia podía el auto caer al río; se confirma la sentencia recu-rrida.